                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                                                                   !

 UNITED STATES OF AMERICA                         CRIMINAL NO. 3:21-cr-6 I

         V.
                                                  VIOLATION:
 MICHAEL MEAKEM                                   18 U.S.C. § 1343 (Wire Fraud)

                                        INFORMATION

       The United States Attorney charges:

                                          COUNT ONE
                                          (Wire Fraud)
                                                                            cri j:Tr "'l l:=·r:r: .,,f:T'   ,-0~••   n::.~1tl LV:1~ W:'0.1
       1.      From 1993 through 2019, the defendant, MICHAEL MEAKEM; was-a resiaentof

the State of Connecticut and the president and chief executive officer of the Center for Financial

Training ("CFT"), a non-profit organization headquartered in Farmington, Connecticut, that

provided continuing education to employees in the financial services industry.

       2.      From approximately June 2013 until approximately February 2020, in the District

of Connecticut, MEAKEM, knowingly and with intent to defraud, devised a scheme and artifice

to defraud and to obtain money and property from CFT-namely, at least $683,202-by means of

materially false and fraudulent pretenses, representations, and promises.

       3.      As part of the scheme and artifice, MEAKEM embezzled funds from CFT's credit

card accounts and bank accounts for his personal use.

       4.      On or about July 9, 2018, in the District of Connecticut, having devised the above-

described scheme and artifice, and acting with the purpose of executing that scheme and artifice,

MEAKEM knowingly transmitted and caused to be transmitted writings, signs, signals and

pictures by means of wire communications in interstate commerce, that is, MEAKEM, without

CFT's authorization, used CFT's Visa credit card to charge $1,065.95 at Mohegan Sun casino in
Com1ecticut for a cash advance, on the false premise that it was a legitimate CFT expense.

       All in violation of Title 18, United States Code, Section 1343.


UNITED STATES OF AMERICA



L   ARDCBOYLE
ACTING UNITED STATES ATTORNEY


        ~.{= =-d:;
JOTHANN.~
 ~/
        FRANCIS
ASSISTANT UNITED STATES ATTORNEY




                                              -2-
